Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
Response to After-Final Amendment
The newly proposed amendment to claim 1, specifically the new limitation of “wherein a peel strength of the first bonding layer with respect to each of the first liquid crystal retardation film and the second liquid crystal retardation film before the polarizing plate is left at 25°C for 72 hours is about 100 gf/25 mm or more, and a peel strength of the first bonding layer with respect to each of the first liquid crystal retardation film and the second liquid crystal retardation film after the polarizing plate is left at 25°C for 72 hours is about 200 gf/25 mm or more” Is not entered because it raises new issues that would require further consideration and search.
Applicant’s arguments are directed to the newly proposed amendment which is not entered, and hence are not addressed in this advisory action.

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782